Citation Nr: 0313461	
Decision Date: 06/20/03    Archive Date: 06/24/03

DOCKET NO.  96-07 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel

INTRODUCTION

The veteran had active military service from April 1969 to 
October 1971, which included a tour of duty in the Republic 
of Vietnam from September 1970 to September 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision of the 
RO, which denied the veteran's December 1994 claim of service 
connection for PTSD.  

The Board remanded the appeal in January 1998 for necessary 
development, and again in January 2001 for additional 
necessary development indicated by subsequent precedent 
decisions of the United States Court of Appeals for Veterans 
Claims (Court).  The RO did not complete the January 2001 
Board remand requested development, and another remand is 
indicated for this reason, as well as recent Court precedent.  


REMAND

The Court has specifically mandated that a Board Remand 
confers on the veteran-as a matter of law, the right to 
compliance with Board Remand instructions, and imposes upon 
VA a concomitant duty to ensure compliance with the terms of 
the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
The Court has indicated, moreover, that if the Board proceeds 
with final disposition of an appeal, and the remand orders 
have not been complied with, the Board itself errs in failing 
to ensure compliance.  Id.  In a remand of January 2001, the 
Board detailed specific development necessary in this case, 
primarily completing development already indicated by United 
States Armed Services Center for Research of Unit Records 
(USASCRUR) in a July 1999 letter to the RO.  See Board remand 
dated in January 2001, indented paragraphs three, four and 
five.  In response, the RO sent the veteran a letter in 
January 2002 requesting that he provide additional 
information, much of which had already been provided years 
earlier.  The veteran replied in August 2002 that he had 
already given the RO what information he could recall 
regarding PTSD stressors, that he didn't understand what more 
the RO was requesting, and that it appeared to him that the 
RO had no intention of helping.  Given the above, recent 
Court pronouncements, and the continuing need for necessary 
development repeatedly requested at the Board, the Board 
finds that a third Board Remand is required even though it 
will, regrettably, further delay a decision in this matter.  
See 38 C.F.R. §§ 3.327, 19.9 (2002).  

In finding so, the Board adds that the requested development 
may not be completed at the Board under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) recently issued a decision, 
which requires that the Board remand this case so that the 
necessary development may be completed at the RO.  In 
Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir., May 1, 2003), the Federal Circuit held that that 
part of the Veterans Claims Assistance Act of 2000 (VCAA), at 
38 C.F.R. § 19.9(a)(2)(ii), which allowed for Board 
development, was invalid as contrary to 38 U.S.C.A. § 
5103(b).  The appellant must be afforded one year to respond 
to any request for development.  In this case, the RO sent a 
letter to the veteran in October 2002, notifying him of the 
VCAA and the information he must provide, as well as what VA 
would do to assist him.  He was asked to provide the 
requested information within one month.  Thus, he has not 
been provided the required time to respond.  The development 
requested below must now be completed at the RO, so as to 
fulfill the requirements of VCAA under the above Federal 
Circuit case.  

Because of the change in the law brought about by the recent 
Federal Circuit case, another remand in this case is 
required, to include compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-99 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, 
because the VA RO has not yet considered whether any 
additional notification or development action is required 
solely due to VCAA, it would be potentially prejudicial to 
the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, as well as for necessary reasons listed below, 
the instant Remand is required.  

1.  The RO should contact the veteran and 
provide him with the opportunity to 
clarify the names and present addresses 
of Drs. "Stoke are Taylor" and 
"Blackwell," as referenced in his May 
2000 statement.  He should also be asked 
to identify any VA or non-VA health care 
providers who treated him for a mental 
disorder from April 1969 to the present.

Thereafter, the RO should obtain copies 
of any additional VA and/or non-VA 
(private) records dated from April 1969 
to the present-if not already of record, 
as identified by the veteran.  As to any 
private treatment records, the RO should 
first secure the necessary release(s), 
prior to the RO obtaining copies of any 
such records.

2.  The RO should then request additional 
assistance, as detailed below, from the 
NPRC, and the USASCRUR if referred 
thereto, regarding the circumstances of 
the veteran's duties with the 388th 
Transport Company, his April 1970 
disciplinary action-including any 
treatment or evaluation, as well as 
records pertinent to any disciplinary 
action and/or psychiatric treatment 
during the last month of his service in 
September and October 1971, and any other 
development indicated upon receipt of any 
additional information received from the 
veteran pursuant to the development 
requested above.  

The NPRC should be requested to provide 
copies of Morning Reports, DA Form 1, for 
the veteran's service with the 388th 
Transportation Company, from July 1, 1971 
to September 29, 1971.  In doing so, the 
RO should request the NPRC to clarify any 
additional necessary development needed 
to obtain information regarding the April 
1970 disciplinary action, and the 
circumstances of any mental breakdown, 
and any disciplinary action during his 
last month of service.  

Request should be made of NPRC for any 
additional service medical records for 
the veteran for mental treatment received 
from April 1969 to October 1971, 
including any treatment received at 
Tuttle Army Hospital, in Hunter, Georgia, 
or any records pertinent to medical 
treatment or disciplinary action of the 
veteran from Ft. Stewart, Georgia for 
that period of time.  

Copies of the RO's written request(s), 
and the response(s) of USASCRUR and NPRC 
must be maintained in the claims file.  

NOTE:  Should the veteran choose to 
provide any additional PTSD stressor 
information not previously considered, 
USASCRUR should be asked to verify such 
stressor(s).  A copy of its report must 
be maintained in the claims file for use 
in the evaluation of the claim on appeal. 

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified at 
38 U.S.C. §§ 5102, 5103, 5103A) are fully 
complied with and satisfied.  

4.  Upon the completion of the above 
requested development, the veteran should 
be scheduled for a VA psychiatric 
examination.  All indicated tests and 
studies should be performed, and the 
claims folder must be made available to 
the examiner for review of pertinent 
documents therein.  Definitive diagnoses 
should be entered, and if PTSD is not 
diagnosed, the examiner should 
specifically comment on the reason(s) 
therefor.  A Global Assessment of 
Functioning Scale score should also be 
assigned and explained, with reference 
and comment by the VA psychiatric 
examiner.  The examiner is to set forth 
all findings and conclusions, along with 
rationale and support for the diagnosis 
entered, in a clear, comprehensive and 
legible manner, with reference to 
supporting evidence-specifically to 
include the veteran's service medical 
records, and USASCRUR and NPRC reports.  

5.  Thereafter, the RO should 
readjudicate the veteran's claim for 
entitlement to service connection for 
PTSD, in accordance with VA guidelines 
and the criteria set forth in 38 C.F.R. 
§ 3.304(f) (2002).  The RO should 
specifically make a determination of 
whether the veteran had combat and/or any 
in-service, verified, credible, PTSD 
stressor(s), and if so, the RO should 
list it/them.  If the decision, in whole 
or in part, remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case, with an opportunity to respond 
thereto.  Evidence recently submitted and 
not previously considered should be 
reviewed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


